Citation Nr: 1632515	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection of a gastrointestinal disorder, to include peptic ulcer disease, including as secondary to the Veteran's service connected psychiatric disability. 

2. Entitlement to service connection of a skin disorder, to include recurrent zoster, including as secondary to the Veteran's service connected psychiatric disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1986 to February 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky, which denied the benefits sought on appeal.

These claims were previously before the Board in November 2015, at which time the claims were remanded for further development.  That development having been attempted, the claims are once again before the Board for appellate consideration. 

The record indicates that the Veteran previously testified before a decision review officer in February 2014.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, these claims were previously before the Board in November 2015.  At that time, the Board noted that the Veteran had been examined for the above listed disorders in April 2011.  At that time, the examiner stated that he was unable to offer an etiological opinion of the Veteran's disabilities without resorting to speculation.  Accordingly, the Board found that another examination of the Veteran's disabilities was necessary in order to obtain additional evidence as to the Veteran's precise diagnoses and to obtain evidence as to the etiology of any diagnosed gastrointestinal and skin disorders.

Thus, the claims were remanded to the agency of original jurisdiction with instructions that the Veteran be provided with new examinations of his disorders.  

A review of the claims file reveals that the Veteran was scheduled to undergo such an examination on February 23, 2016, but the Veteran failed to appear for this examination.  38 C.F.R. § 3.655(b) states that when a Veteran fails to present for a requested VA medical examination in conjunction with an original claim for compensation, the claim is to be decided on the evidence of record.  However, the applicability of this provision is contingent upon the fact that the Veteran was notified of such an examination.

In this case, the record contains correspondence from VA to the Veteran informing him that an examination was to be scheduled, but this correspondence provides no scheduling information.  This is the only documentation contained in the record to indicate that the Veteran was given any notice of his examination, and this document contains none of the necessary information for the Veteran to have notice of the date, location, and time of his examination.  Accordingly, the Board finds no evidence contained in the record to indicate that the Veteran was properly notified of his examination prior to his failure to report.  For that reason, the Board finds that a remand is once again necessary in order to provide the Veteran with a VA examination of his disabilities, and to ensure that the Veteran receives notice of such an examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his gastrointestinal disorder and skin disorder with an appropriately qualified medical professional.  In conducting these examinations, the examiner should be provided with complete access to the Veteran's electronic claims file for review. 

After conducting the examination, and any indicated tests, the examiner is asked to identify any gastrointestinal or skin disorders from which the Veteran currently suffers, to include peptic ulcer disease and recurrent zoster.  In offering these diagnoses, the examiner should discuss any other diagnoses the Veteran has received, such as gastroesophageal reflux disease, and any relation between that diagnosis and examiner's diagnosis.  

For each diagnosed disorder, the examiner is asked to answer the following questions:

A) Is it at least as likely as not that the given disorder began in service, or is causally or etiologically related to the Veteran's active service?

B) Is it at least as likely as not that the given disorder is caused or aggravated by the Veteran's service-connected disabilities, including his panic disorder?

The examiner is reminded that the term "aggravation" is defined as a permanent worsening of the given disorder, beyond its natural progression.

The examiner is asked to address the medical literature submitted by the Veteran on the relation between peptic ulcer disease and psychiatric disabilities.

Any opinions or conclusions should be supported by a rationale. 

3. If the Veteran does not appear for the examination, associate with the claims file a copy of the correspondence provided to the Veteran which notified him of the above detailed examination.

4. After completing the above detailed development, readjudicate the Veteran's claims for service connection.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

